                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF INDIANA


 SANDRA HUNTER, Individually and On
 Behalf of All Others Similarly Situated,              Case No. 1:20-cv-01460-SEB-DML

                                     Plaintiff,

                              -v-

 ELANCO ANIMAL HEALTH
 INCORPORATED, et al.,

                                     Defendants.


      DEFENDANTS’ MOTION TO DISMISS THE FIRST AMENDED COMPLAINT

          Pursuant to Rules 8, 9(b), and 12(b)(6) of the Federal Rules of Civil Procedure, and the

Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4 et seq., Defendants Elanco

Animal Health Incorporated, Jeffrey N. Simmons, Todd S. Young, James M. Meer, R. David

Hoover, Kapila K. Anand, John P. Bilbrey, Art A. Garcia, Michael J. Harrington, Deborah T.

Kochevar, Lawrence E. Kurzius, Kirk McDonald, and Denise Scots-Knight (collectively, the

“Defendants”) respectfully move the Court for an Order dismissing Lead Plaintiff Sandra Hunter

and plaintiff Marla Strappe’s First Amended Class Action Complaint (ECF No. 34) in its entirety

and with prejudice for failure to state a claim upon which relief can be granted, as set forth in the

accompanying Memorandum of Law and the Declaration of Stacy Nettleton.




WEIL:\97789091\2\43519.0004
Dated: January 13, 2021           Respectfully submitted,

                               /s/ John A. Neuwirth
                              John A. Neuwirth
                              Greg Silbert
                              Stacy Nettleton
                              Justin D. D’Aloia
                              WEIL, GOTSHAL & MANGES LLP
                              767 Fifth Avenue
                              New York, New York 10153
                              Tel: (212) 310-8000
                              Fax: (212) 310-8007

                              -and-

                              Paul A. Wolfla
                              Emanuel L. McMiller
                              FAEGRE DRINKER BIDDLE & REATH LLP
                              300 N. Meridian Street, Suite 2500
                              Indianapolis, Indiana 46204
                              Tel: (317) 237-0300
                              Fax: (317) 237-1000

                              Wendy J. Wildung
                              FAEGRE DRINKER BIDDLE & REATH LLP
                              2200 Wells Fargo Center
                              90 S. Seventh Street
                              Minneapolis, Minnesota 55402
                              Tel: (612) 766-7000
                              Fax: (612) 766-1600

                              Attorneys for Defendants




                              2
WEIL:\97789091\2\43519.0004
                                   CERTIFICATE OF SERVICE

          I certify that on January 13, 2021, I filed a copy of the foregoing was filed electronically

via the Court’s CM/ECF system. Service of this filing will be made on all ECF-registered counsel

by operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s system.

                                                        /s/ John A. Neuwirth
                                                       John A. Neuwirth




                                                   3
WEIL:\97789091\2\43519.0004
